Title: To Thomas Jefferson from Abner Kneeland, 7 February 1822
From: Kneeland, Abner
To: Jefferson, Thomas


Dear Sir,
Philadelphia
Feby 7th 1822.
Having long since learned from your Notes on Virginia, your liberality of sentiment in regard to religion, and having recently perceived, by a late petition to Congress, that you are placed at the head of a literary Institution, I have taken the liberty to send you this Prospectus for a Greek and English Testament; any encouragement which you may feel disposed to give to such a work, in any way which you may think proper, will be gratefully received by your, and the public’s, very obedt and most humbl servtA. Kneeland.